Case 0:20-cv-61403-AHS Document 1 Entered on FLSD Docket 07/13/2020 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                 BROWARD DIVISION

                                    CASE NO.: 0:20-cv-61403

  UNITED STATES OF AMERICA,

          Plaintiff,

   vs.

  ROSCELLY SKLAVOUNOS,

        Defendant.
  ____________________________________/


                       UNITED STATES OF AMERICA’S COMPLAINT FOR
                                PERMANENT INJUNCTION

         Plaintiff, the United States of America (“United States”), through its undersigned

 counsel, hereby sues Defendant Roscelly Sklavounos (“Defendant”) and alleges as follows:

                                        INTRODUCTION

         1.     Starting as early as 2018 and continuing to the present, Defendant has assisted and

 facilitated a predatory mail and wire fraud scheme that primarily victimizes senior citizens of the

 United States. Participants in the scheme contact potential victims, falsely claim that those

 victims have won the lottery, and thereby induce the victims to transmit money to Defendant to

 account for taxes and fees purportedly associated with victims’ falsely promised lottery

 winnings.

         2.     The United States seeks to prevent continuing and substantial injury to victims of

 this fraudulent scheme by bringing this action for a permanent injunction and other equitable

 relief under 18 U.S.C. § 1345 to enjoin the ongoing commission of mail fraud and wire fraud in

 violation of 18 U.S.C. §§ 1341 and 1343.
Case 0:20-cv-61403-AHS Document 1 Entered on FLSD Docket 07/13/2020 Page 2 of 5



                                  JURISDICTION AND VENUE

        3.      The Court has subject matter jurisdiction over this action under 18 U.S.C. § 1345

 and 28 U.S.C. §§ 1331 and 1345.

        4.      Venue is proper in this district under 28 U.S.C. § 1391(b)(1).

                                              PARTIES

        5.      Plaintiff is the United States.

        6.      Defendant is a resident of Deerfield Beach, Florida. Defendant engaged, and

 continues to engage, in the conduct described in this Complaint from within the Southern District

 of Florida.

                                    FRAUDULENT SCHEME

        7.      Since at least as early as December 2018, Defendant has assisted and facilitated a

 fraud scheme by accepting victim payments and providing participants of the scheme with access

 to those payments.

        8.      Operators of the fraud scheme engage in a lottery scam. Callers associated with

 the fraud scheme contact victims, who often are senior citizens, and falsely claim that the victims

 have won the lottery. Typically, the callers then tell the victim that he or she needs to wire or

 otherwise transmit money to pay for fees and/or taxes allegedly associated with winning the

 lottery. These claims are false and fraudulent, as the members of the scheme know the victim

 has not won the lottery and that there is no need for the victim to wire fees and/or taxes

 associated with winning the lottery.

        9.      Since at least December 2018, victims have been harmed by the fraudulent

 scheme facilitated by Defendant. Defendant plays a critical role in the scheme by receiving

 victim payments by mail, and then forwarding payments to individuals in Jamaica engaged in the

 scheme.

                                                  2
Case 0:20-cv-61403-AHS Document 1 Entered on FLSD Docket 07/13/2020 Page 3 of 5



        10.     On or about February 26, 2019, Defendant voluntarily agreed to and signed a

 Consent Order to Cease and Desist her participation in the fraudulent lottery scheme pursuant to

 39 U.S.C. § 3005. Despite agreeing to this order, Defendant continues to assist and facilitate the

 fraud scheme. In May 2020, Defendant was the intended recipient of four packages sent to her

 via U.S. mail from elderly lottery scam victims. One victim, a 74 year-old woman from

 Oklahoma, sent a $1,000 money order to the defendant on May 31, 2020. Another parcel that

 contained a $499 money order was sent to the Defendant by a 69 year-old woman from

 Pennsylvania, who sent the money after being told she won a prize.

                         DEFENDANT’S KNOWLEDGE OF FRAUD

        11.     Upon information and belief, the United States alleges that Defendant has

 knowledge that her conduct facilitates a mail and wire fraud scheme.

                                      HARM TO VICTIMS

        12.     Victims suffer financial losses from the mail and wire fraud scheme facilitated by

 Defendant.

        13.     The scheme disproportionately affects elderly victims.

        14.     Absent injunctive relief by this Court, Defendant’s conduct will continue to cause

 injury to victims.

                                            COUNT I
                              (18 U.S.C. § 1345 – Injunctive Relief)

        15.     The United States re-alleges and incorporates by reference Paragraphs 1 through

 14 of this Complaint as though fully set forth herein.

        16.     By reason of the conduct described herein, Defendant violated, is violating, and is

 about to violate 18 U.S.C. §§ 1341 and 1343 by facilitating a scheme and artifice to defraud and

 obtain money or property by means of false or fraudulent representations with the intent to


                                                  3
Case 0:20-cv-61403-AHS Document 1 Entered on FLSD Docket 07/13/2020 Page 4 of 5



 defraud, and, in so doing, use the United States mails and interstate or foreign wire

 communications.

           17.    Upon a showing that Defendant is committing or about to commit mail or wire

 fraud, the United States is entitled, under 18 U.S.C. § 1345, to seek a permanent injunction

 restraining all future fraudulent conduct and to any other action that this Court deems just and

 proper to prevent a continuing and substantial injury to victims.

           18.    As a result of the foregoing, the Court should enjoin Defendant’s conduct under

 18 U.S.C. § 1345.

                                      PRAYER FOR RELIEF

           WHEREFORE, Plaintiff, United States of America, requests of the Court the following

 relief:

           A.     That the Court issue a permanent injunction, pursuant to 18 U.S.C. § 1345,

 ordering that Defendant is restrained from engaging, participating, or assisting in any lottery

 scam or money transmitting business; and

 //
 //
 //
 //
 //
 //
 //
 //
 //
 //




                                                  4
Case 0:20-cv-61403-AHS Document 1 Entered on FLSD Docket 07/13/2020 Page 5 of 5



           B.   That the Court order such other and further relief as the Court shall deem just and

 proper.

  DATED: July 13, 2020                               Respectfully Submitted,

  GUSTAV W. EYLER                                    ARIANA FAJARDO ORSHAN
  Director                                           UNITED STATES ATTORNEY
  Consumer Protection Branch
                                                     By: JAMES A. WEINKLE
  RICHARD GOLDBERG                                       James A. Weinkle
  Senior Counsel for Complex Litigation                  Assistant United States Attorney
  Consumer Protection Branch                             Florida Bar No. 0710891
                                                         United States Attorney’s Office
  By: LINDA I. MARKS                                     Southern District of Florida
      Linda I. Marks                                     99 N.E. 4th Street, Suite 300
      Senior Litigation Counsel                          Miami, Florida 33132
      Consumer Protection Branch                         Tel.: 305-961-9290
      United States Department of Justice                Email: James.Weinkle@usdoj.gov
      P.O. Box 386
      Washington, D.C. 20044                         Counsel for United States of America
      Tel.: 202-307-0060
      Email: linda.marks@usdoj.gov

  Counsel for United States of America




                                                 5
